Citation Nr: 0817341
Decision Date: 05/27/08	Archive Date: 06/26/08

DOCKET NO. 03-18 318                        DATE MAY 27 2008

On appeal from the Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 

THE ISSUES 

1. Entitlement to an effective date earlier than March 22, 2001 for the award of an increased 70 percent rating for post-traumatic stress disorder. 

2. Entitlement to an effective date earlier than March 22, 200 I for the award of a total rating for compensation purposes based on individual unemployability (TDIU). 

3. Entitlement to an evaluation in excess of70 percent for post-traumatic stress disorder (PTSD). 

REPRESENTATION 

Appellant represented by: Georgianne F. Bolinger, Attorney at Law 

ATTORNEY FOR THE BOARD 

C. M. Powell, Associate Counsel 

INTRODUCTION 

The veteran had active service from December 1966 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA). The June 2002 rating decision, in part, confirmed and continued a 50 percent evaluation for PTSD. Subsequently, in an April 2004 rating decision, the RO increased the rating for PTSD from 50 percent to 70 percent, effective from February 3, 2004. The veteran appealed the RO's June 2002 decision to the Board, which in a February 2005 decision granted a 70 percent evaluation for PTSD prior to February 3, 2004 and denied an evaluation in excess of 70 percent for PTSD from February 3, 2004. The veteran appealed the February 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court). In a Memorandum Decision, dated August 31, 2007, the Court vacated the Board's February 2005 decision, and remanded the case to the Board. The Board construes the Court's August 2007 Memorandum Decision as not vacating that part of the Board's February 2005 decision which granted an increased rating of70 percent for PTSD prior to February 3, 2004. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC . VA will notify the appellant if further action is required. 

REMAND 

In the Court's August 31, 2007 Memorandum Decision, and in statements on appeal by the veteran's representative, it is asserted that claims of entitlement to earlier effective dates for the award of an increased 70 percent rating for PTSD, and for the 

- 2 - 

award of TDIU, are inextricably intertwined with the issue currently developed for appellate consideration of entitlement to an evaluation in excess of 70 percent for PTSD. In this regard, it is asserted by the appellant's representative that the date of receipt of the claim for service connection for PTSD, April 3, 1997, should be assigned as the effective date for his increased rating of 70 percent, and an award of TDIU. The record does not reflect that the RO has adjudicated these matters, and as such, they have not been developed for appellate consideration by the Board. However, the Court's August 31,2007 Memorandum Decision finds that these matters are inextricably intertwined with the increased rating issue on appeal, and directs that they be adjudicated in conjunction therewith. 

Additionally, the Board notes that in a statement dated September 19, 2004, the appellant requested a videoconference hearing at the RO before a Veterans Law Judge. The record does not reflect that the appellant has been afforded an opportunity for such hearing, or that such hearing request has been withdrawn. 

Accordingly, the case is REMANDED for the following action: 

1. Issue the veteran VCAA notice relative to the issues of: (1) Entitlement to an effective date earlier than March 22, 2001 for the award of an increased 70 percent rating for post-traumatic stress disorder; (2) Entitlement to an effective date earlier than March 22, 2001 for the award of TDIU; and (3) Entitlement to an evaluation in excess of70 percent for PTSD. Such notice should include the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfieldv. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). In accordance with Vazquez-Flores v. Peake, the VCAA notice should specifically: (1) inform the claimant that to substantiate such a claim he or she must provide, or 

- 3 - 

ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) provide general notice of the criteria necessary for entitlement to a higher disability rating under the applicable 
Diagnostic Code; (3) inform the claimant that disability ratings will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life; and (4) provide examples of the types of medical and lay evidence relevant to establishing entitlement to increased compensation. 

2. Adjudicate the issues of entitlement to an effective date earlier than March 22, 2001 for the award of an increased 70 percent rating for post-traumatic stress disorder, and entitlement to an effective date earlier than March 22,2001 for the award of TDIU. Consideration must be given to the holding in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007) that "under some circumstances TDIU may be sought as part of an initial award of disability compensation benefits or as a type of increased-rating claim." The RO must also note that the Court found in its August 31, 2007 Memorandum decision, at page 5, that the record reflects that the veteran's "TDIU rating has been considered [by V A] as part of his increased-rating claim throughout the adjudication of his claim." Notice of the determinations and his appellate rights should be issued to the veteran 

- 4 - 

and his representative. Only if a timely substantive appeal is received, following issuance of a statement of the case in response to a notice of disagreement, should such matter be referred to the Board for appellate consideration. 

3. Adjudicate the issue of entitlement to an evaluation in excess of 70 percent for PTSD. If the benefit sought is not granted, the appellant and his representative should be issued a supplemental statement of the case, and afforded the appropriate period to respond. 

4. If any benefit sought on appeal is not granted, schedule the veteran for a videoconference hearing before a Veterans Law Judge at the RO, unless desire otherwise is expressed, or the hearing request is withdrawn. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 5 - 



